        Case 1:19-cr-10080-NMG Document 2165 Filed 09/07/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                    )
                                                 )
                              v.                 )   Criminal No.: 19-10080-NMG
                                                 )
        GAMAL ABDELAZIZ et al.,                  )
                                                 )
                     Defendants                  )

                       GOVERNMENT’S RESPONSE TO
          DEFENDANTS’ MOTION TO SEQUESTER WITNESSES [DKT. 2164]

       The government respectfully submits this response to the defendants’ motion to sequester

witnesses. See Dkt. 2164. While the government generally agrees that witnesses should be

sequestered during the proceedings until they testify (save for case agents and summary witnesses,

as discussed infra), the government submits that there is no basis to exempt family members of

the defendants – whom they have identified as potential witnesses in this case – from sequestration

during opening statements.      The government further requests that the Court preclude the

defendants from “introducing” their family members during opening statements.

       During the final pre-trial conference, the defendants moved “to sequester all of the

witnesses” and “to have everybody sequestered.” Dkt. 2108 at 50:1–7. Because the defendants

made that oral motion without notice, the Court directed the parties to meet and confer on that

motion. Id. at 50:23–24. During the same hearing, the Court indicated that the “defendants are

forewarned that this Court will not allow any evidence or argument pertaining to” subjects that

sound in jury nullification, because “none of that evidence is admissible under Federal Rules of

Evidence 401, 402, and 403.” Id. at 23:12–16. The Court also stated that opening statements “are

not arguments,” and unless a party can say, “I expect the evidence will show . . . then you shouldn’t

be saying it.” Id. at 28:21–29:1.
        Case 1:19-cr-10080-NMG Document 2165 Filed 09/07/21 Page 2 of 4




       After the pre-trial conference, the parties conferred regarding the defendants’ sequestration

motion. Counsel for Defendant Wilson has indicated that Wilson’s spouse and children – whom

he has identified as potential witnesses – will be present for opening statements, and that he intends

to “introduce” those family members to the jury during openings. Counsel for Wilson has done

this in opening statements in other cases. See, e.g., United States v. Ackerly et al., 16-cr-10233-

RGS, Dkt. 504 at 38–39 (“[The Defendant] has been married to her husband, Bob, for 32 years.

This case has taken a lot of their family’s time, and Bob has appeared in court multiple times prior

to today. Unfortunately, he could not get off any more time from his job in New Jersey, where he

works in mental health services, so he’s not here today. Their daughter Kirsten, though, is here,

and she’s sitting right behind Donna.”). See also id. at Dkt. 523 (re-trial) at 82–83 (“Her husband

Bob who works in a mental health facility is in the front row. There’s his sister, his mother, and

their daughter.”); United States v. Rowan et al., 16-cr-10343-ADB, Dkt. 885 at 153 (“Sitting over

there in the back is Joe’s wife. She’s third in the middle back row. And they’[ve] come with about

21 [] friends and family from all over the country that have come to show their support for Joe.”).

       This is improper for several reasons. First, because Wilson has identified his spouse and

children as potential witnesses in this case, they should not be present for opening statements at

all. See Fed. R. Evid. 615; see also Hon. Jack B. Weinstein, Weinstein’s Federal Evidence

§ 615.02[2][a] (“The customary practice is to exercise discretion to exclude prospective witnesses

during openings and any arguments or offers of proof when a witness’s testimony may be

summarized.”). Second, “introducing” family members of the defendants is inconsistent with the

Court’s directive that openings are not arguments. Third, introducing family members serves no

purpose other than appealing to jurors’ sympathies, and is inconsistent with the Court’s directives

regarding jury nullification.

                                                  2
        Case 1:19-cr-10080-NMG Document 2165 Filed 09/07/21 Page 3 of 4




       Consistent with this position, the government has agreed with the defense that Special

Agent Elizabeth Keating, who is one of the case agents on the case and will testify in the

government’s case-in-chief, will be sequestered prior to her testimony. The defendants have

subsequently subpoenaed not just Special Agent Keating, but the remaining two case agents as

well. The government respectfully submits that it is unnecessary to sequester the remaining case

agents, who as the defendants are aware, have attended numerous witness interviews and witness

preparation sessions during the investigation of this case and its preparation for trial. Indeed, the

government anticipates that the case agents, other than Special Agent Keating, will assist the trial

team during the proceedings, including by ensuring that witnesses are present when their testimony

is required. The defendants should not be permitted to sequester all of the case agents on a trial

team by issuing blanket subpoenas. See, e.g., United States v. Machor, 879 F.2d 945, 953 & n.2

(1st Cir.1989) (rejecting defendants’ argument that court abused its discretion in not sequestering

the government’s case agent because “[t]he majority view . . . is that Fed. R. Evid. 615(2) has

severely curtailed the discretion of the trial court to sequester the government’s case agent,” but

noting that “[w]e are not holding . . . that the rule withdraws all discretion from the trial court to

exclude a case agent in an exceptional case”) (emphasis added). See also United States v. Lussier,

929 F.2d 25, 30 (1st Cir. 1991) (affirming district court’s order sequestering all witnesses except

case agent and summary IRS witness).

                                          CONCLUSION

       For the foregoing reasons, the government respectfully requests (i) that family members of

the defendants, whom they have identified as potential witnesses in this case, be sequestered,

including during opening statements, (ii) that the defendants not be permitted to “introduce” their



                                                  3
        Case 1:19-cr-10080-NMG Document 2165 Filed 09/07/21 Page 4 of 4




family members during opening statements, and (iii) that the government’s remaining case agents,

other than Special Agent Keating, be exempt from the Court’s sequestration order.

                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                   By: /s/ Ian J. Stearns
                                                      KRISTEN A. KEARNEY
                                                      LESLIE A. WRIGHT
                                                      STEPHEN E. FRANK
                                                      IAN J. STEARNS
                                                      Assistant United States Attorneys

                                  CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

       Dated: September 7, 2021                        /s/ Ian J. Stearns
                                                       IAN J. STEARNS




                                                  4
